

	

		II

		109th CONGRESS

		1st Session

		S. 1948

		IN THE SENATE OF THE UNITED STATES

		

			November 1, 2005

			Mrs. Clinton (for

			 herself and Mr. Sununu) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To direct the Secretary of Transportation to issue

		  regulations to reduce the incidence of child injury and death occurring inside

		  or outside of passenger motor vehicles, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Cameron Gulbransen Kids and Cars

			 Safety Act of 2005.

		2.Rulemaking

			 regarding child safety

			(a)Power window

			 safetyNot later than 18 months after the date of enactment of

			 this Act, the Secretary of Transportation (referred to in this Act as the

			 Secretary) shall issue regulations, applicable to all passenger

			 motor vehicles, to ensure that power windows and panels automatically reverse

			 direction when they detect an obstruction to prevent children from being

			 trapped, injured, or killed.

			(b)Rearward

			 visibilityNot later than 18

			 months after the date of enactment of this Act, the Secretary shall issue

			 regulations, applicable to all passenger motor vehicles, requiring a rearward

			 visibility performance standard that will provide drivers with a means for

			 detecting the presence of a person or object behind the vehicle in order to

			 prevent backing incidents involving death and injury especially to small

			 children and disabled persons.

			(c)Preventing

			 vehicles from rolling awayNot later than 18 months after the

			 date of enactment of this Act, the Secretary shall issue regulations,

			 applicable to all passenger motor vehicles, requiring the vehicle service brake

			 to be engaged in all key positions and while the key is out of the ignition,

			 before starting the engine or engaging the transmission in order to prevent

			 accidents resulting from vehicles accidentally or unintentionally rolling

			 away.

			(d)Phase in

			 periodThe regulations issued pursuant to subsections (a) through

			 (c) shall require—

				(1)a phase-in

			 period, as determined by the Secretary, for compliance with the regulations,

			 which shall commence not later than 6 months after the date on which final

			 regulations are issued; and

				(2)all new passenger

			 motor vehicles manufactured after the date that is 3 years after the issuance

			 of final regulations to be fully compliant with such regulations.

				(e)Database on

			 injuries and deaths in nontraffic, noncrash events

				(1)In

			 generalNot later than 18 months after the date of enactment of

			 this Act, the Secretary shall establish and maintain a database of injuries and

			 deaths in nontraffic, noncrash events involving passenger motor

			 vehicles.

				(2)ContentsThe

			 database shall include information regarding—

					(A)the number, types,

			 and proximate causes of injuries and deaths resulting from the events described

			 in paragraph (1);

					(B)the make, model,

			 and model year of passenger motor vehicles involved in such events; and

					(C)other variables

			 that the Secretary determines will enhance the value of the database.

					(3)AvailabilityThe

			 Secretary shall make the information contained in the database available to the

			 public.

				(f)Defined

			 termIn this section, the term passenger motor

			 vehicle has the meaning given the term in section 32304(a) of title 49,

			 United States Code.

			3.Child safety

			 information program

			(a)In

			 generalNot later than 18

			 months after the date of enactment of this Act, the Secretary shall—

				(1)supplement a consumer information program

			 relating to child safety; or

				(2)create a new program with information about

			 hazards to children in nontraffic, noncrash incident situations.

				(b)Program

			 requirementsIn executing the

			 program under subsection (a), the Secretary shall—

				(1)utilize

			 information collected pursuant to section 2(e) regarding nontraffic, noncrash

			 injuries, and other relevant data from private organizations, to establish

			 priorities for the program;

				(2)address ways in

			 which parents can mitigate dangers to small children arising from back over

			 incidents, hyperthermia in closed vehicles, accidental actuation of power

			 windows, and similar dangers; and

				(3)make information

			 related to the program available to the public through the Internet and other

			 means.

				

